               Case 2:20-cr-00162-RAJ Document 28 Filed 04/09/21 Page 1 of 1




                                                            THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5                                    UNITED STATES DISTRICT COURT
 6                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 7
 8   UNITED STATES OF AMERICA,                         )   No. 2:20-cr-00162-RAJ
                                                       )
 9                      Plaintiff,                     )   ORDER ON MOTION TO WITHDRAW
                                                       )   AND FOR SUBSTITUTION OF
10                 v.                                  )   COUNSEL
                                                       )
11   FRANKLIN LICONA-RIVERA,                           )
                                                       )
12                      Defendant.                     )
                                                       )
13
14          THE COURT has considered the Motion to Withdraw as Counsel for Defendant

15   Franklin Licona-Rivera filed by defense counsel Robert Butler (Dkt. # 22), and the records and
     files in this case. Having conducted a hearing on this date, for the reasons set forth orally on
16
     the record,
17
            IT IS NOW ORDERED that Robert Butler is permitted to withdraw as defense counsel
18   in this matter, and that new counsel shall be appointed to represent Mr. Licona-Rivera Garcia
19   from the CJA panel. Mr. Butler shall remain counsel of record until successor counsel has
20   been appointed.

21
22          DATED this 9th day of April, 2021.
23
24
                                                             A
                                                             The Honorable Richard A. Jones
25
                                                             United States District Judge
26


       ORDER - 1
       (United States v. Licona-Rivera; CR20-162RAJ)
